354 F.2d 239
Peter S. SCHERCK, Appellant,v.UNITED STATES of America, Appellee.
No. 20277.
United States Court of Appeals Ninth Circuit.
December 20, 1965.

Appeal from the United States District Court for the Northern District of California, Southern Division; Oliver J. Carter, Judge.
Peter S. Scherck, in pro. per.
Cecil F. Poole, U. S. Atty., David R. Urdan, Jerrold Ladar, Asst. U. S. Attys., San Francisco, Cal., for appellee.
Before HAMLEY and BROWNING, Circuit Judges, and FOLEY, Sr., District Judge.
PER CURIAM:


1
The motion for leave to file a petition for judgment by default is granted.


2
The petition for judgment by default is denied.


3
The order of the district court denying the motion of Peter S. Scherck to vacate and set aside the sentence in United States v. Peter S. Scherck, No. 35992, in the Northern District of California, Southern Division, is affirmed for the reasons stated in the district court's memorandum and order entered on June 2, 1965, reported in 242 F. Supp. 445.